I am pleased to be able 
to address the global community on the first day of the 
current session of the General Assembly of the United 
Nations. 
 Please accept my congratulations, Sir, on your 
assumption of the high office of the President of the 
sixty-second session. To Sheikha Haya Rashed 
Al-Khalifa, I wish to convey Sri Lanka’s gratitude for 
her astute leadership of the sixty-first session. 
 Sri Lanka can boast of a very old and advanced 
civilization, similar to Greek, Roman and Nile Valley 
civilizations. One of the important characteristics of 
our civilization is the use of living languages such as 
Sinhala and Tamil, two languages used by many even 
today. I therefore consider it my obligation to use 
Sinhala, a living language, to address the General 
Assembly. 
 Let me begin by quoting the immortal words of 
Sir Isaac Newton: “We build too many walls and not 
enough bridges”. We all became Members of an 
Organization that was created to let all our voices be 
heard and to avoid an approach aimed at resolving 
problems through violence, revenge and blame. Yet we 
see a trend to find fault, to place countries in the dock 
and penalize those who do not fall into line. Instead of 
seeking solutions through cooperation, we have often 
created suspicion and built walls between ourselves 
through double standards. 
 I am proud to inform the Assembly that, despite 
the significant challenge posed by the ongoing conflict 
with a ruthless terrorist group in the north of our 
country, we have freed the Eastern Province from 
terrorism and restored law and order there. My 
Government has already launched a massive 
programme of rehabilitation and reconstruction in the 
east. We propose to make the Eastern Province of Sri 
Lanka a model for development and rehabilitation, 
essentially through our own effort but also with the 
assistance of all donors. We are taking steps to return 
the usurped rights of the people by conducting 
provincial and local Government elections in the east 
early next year. There is a clear opportunity for the 
international community to play a vital role in breaking 
the cycle of conflict by focusing on development. 
We launched military operations only to exert 
pressure on terrorists in order to convince them that it 
would not be possible for them to obtain a military 
victory. Our goal remains a negotiated and honourable 
end to this unfortunate conflict. I must say that the All 
Party Representative Committee is working 
successfully towards it. 
 Sri Lanka was one of the first developing 
countries to promote universal health and education, 
gender equality and social mobilization. We have been 
able to achieve exceptional socio-economic 
indicators   way ahead of those normally expected of 
a country in the lower-middle income range   and are 
on the way to achieving or surpassing many of the 
Millennium Development Goals. It is a beautiful sight 
on our rural roads to see thousands of children in clean 
white uniforms heading for school. It is a fine example 
of our success in achieving education for all. 
 Despite 25 years of brutal terrorism, we have 
been able to continue with this social development. My 
Government maintains a policy of openness and 
cooperation with all international human rights 
mechanisms, and a number of high-level officials have 
visited Sri Lanka recently. Sri Lanka’s ancient 
civilization was rooted in the Buddhist principles of 
metta and ahimsa   metta being loving kindness to all 
living beings and ahimsa being a deep respect for life. 
Human rights have been an essential part of our great 
cultural tradition for millennia. It is therefore nothing 
new for us to protect human rights. Women in 
pre-colonial Sri Lanka enjoyed rights that are 
prescribed under the Convention on the Elimination of 
All Forms of Discrimination against Women   
including rights of property ownership and inheritance 
rights. It was certainly no accident that Sri Lanka 
produced the first democratically elected woman Prime 
Minister in the world in 1960. 
 Guided by the principles of Buddhism, we have 
long respected the rights of our fellow human beings. It 
has therefore not been necessary for us to experience 
global wars or the deaths of millions to learn to 
recognize their value. My country has no record of 
inflicting misery on fellow human beings for the 
purpose of empire-building, for commercial advantage 
or for religious righteousness. Sri Lanka, as one of the 
founding members of the Human Rights Council, 
believes that human rights are too important to be used 
as a tool to victimize States for political advantage. It 
is essential that international action to facilitate 
compliance with human rights standards be fair and 
even-handed. Human rights have to be protected and 
advanced for their own sake, not for political gain. 
 Even as we are gathered here, State sovereignty, 
civil society and the rule of law are increasingly being 
threatened by terrorism and other illegal and illicit 
activities in many countries. We need to be vigilant 
about these activities. Although the United Nations 
system has set up mechanisms to deal with many of 
these problems, the capacity of the United Nations to 
address these challenges effectively has been brought 
into question. There are many Member States 
represented in the Assembly today that have first-hand 
experience of the havoc caused by brutish terrorism, 
which has stretched out its claws to many corners of 
the world to mar innocent lives. All terrorist attacks  
whether in New York, Mumbai, Cairo, London or 
Colombo   are acts that threaten the democratic way 
of life, and must be condemned unreservedly. 
 Terrorism anywhere is terrorism. There is nothing 
good in terrorism. Sri Lanka has taken an up-front 
position in the global community’s efforts to deal with 
terrorism. We have become party to 11 of the 13 United 
Nations conventions for the suppression of various acts 
of terrorism. We think that the comprehensive 
convention on international terrorism   which, in our 
view, remains a priority   is a hostage to endless 
discussion. I emphasize that we must conclude those 
negotiations soon. 
 In whatever continent there are conflicts, those 
will affect the world economy. Peace in the Middle 
East would have a great impact on our economy. 
Solutions sought for conflicts in various countries must 
be indigenous. Otherwise, even if the international 
community is appeased, people in the countries saddled 
with conflicts will not be satisfied. That would be a 
blow to democracy. At this point, we must focus our 
attention on the Palestinians who are striving for an 
independent State. The world community must help 
them to manage their country without any undue 
influence. 
 We strongly support the strengthening of United 
Nations mechanisms for countering fund-raising for 
illegal and illicit activities. We encourage the 
Secretary-General to allocate more resources to this 
area, especially to enhance technical skills in countries 
that do not have such skills. Many developing 
countries would benefit from such assistance. We need 
to have a better mechanism to provide solutions to the 
problems confronting us. Support from all Member 
States should be obtained for this purpose. 
 The United Nations has a mixed record of 
achievements. As resources received by the United 
Nations are limited, it has been only possible to deliver 
limited results. We need to focus on these as they often 
have been characterized by countless, poorly 
coordinated, ineffectively designed, ineptly staffed and 
overlapping programmes, with unnecessary inter-
agency competition. The United Nations must always 
remember that its primary function is to render 
assistance for the well-being of its Member States. 
 We have rounded the Development Decade 
declared by the General Assembly. My country has 
declared the “Mahinda Chintana” 10-year vision to 
usher in a new Sri Lanka in line with those goals. 
Through that we are committed to achieving the 
Millennium Development Goals. We have accorded 
priority to the areas liberated from terrorism, those that 
have been devastated by natural disasters and rural 
areas lagging behind in development. However, it is a 
huge challenge for us to fill the gap created by the loss 
of human lives arising out of disasters. 
 We are implementing a rural development 
initiative based on Maga Neguma, the road 
development programme, and “Gama Neguma”, the 
rural reawakening programme and a national 
infrastructure development initiative. The “Mahinda 
Chintana” 10-year development vision includes 
continuous qualitative upgrading of education and 
health programmes in all areas, livelihood initiatives 
for low-income groups, and broad social welfare 
programmes covering poor and disadvantaged 
members of society, aimed specially at children and 
women. We also implement programmes to protect our 
people from narcotic drugs and diseases transmitted 
through social contact. 
 The working population, as well as low-income 
and poor groups in developing countries such as ours, 
face tough challenges due to escalating world oil prices 
and increases in the prices of essential food items. 
Similarly, we are severely affected by natural disasters 
and uncertainties in the world financial markets. For 
those reasons, it has become a challenge to achieve the 
Millennium Development Goals declared by the 
Assembly. 
 The World Bank, established for economic 
development, the International Monetary Fund (IMF), 
which was set up for financial stability, and other 
regional banks established at the same time as this 
world organization, all need to implement new 
programmes to assist the countries affected by these 
challenges. Priority must be given to providing 
resources for this purpose. 
 I believe that our obligation as global leaders at 
these sessions of the General Assembly, is to commit 
ourselves to programmes that will eradicate terrorism, 
establish human-welfare-oriented development, 
establish democracy and ensure there is hope for 
low-income groups for economic development. 
Accordingly, I appeal to the global community to make 
the sixty-second session the beginning of a new 
chapter, rather than just another session. 
